Citation Nr: 1105100	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis of the feet, hands, groin, legs, abdomen, and 
back.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for chloracne, to include as due 
to herbicide exposure in Vietnam.

3.  Entitlement to service connection for an eye disorder, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January to September of 
1969

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine in 
March 2006 and by the Indianapolis VARO in November 2006.

This appeal initially included claims for service connection for 
peripheral neuropathy of the four extremities, high blood 
pressure, and possible diabetes.  In August 2009, the Seattle, 
Washington VARO granted service connection for type II diabetes 
mellitus, with erectile dysfunction, renal failure, and 
hypertension; and for peripheral neuropathy of all four 
extremities, thus resolving the appeal as to those issues.  In a 
January 2011 written brief presentation, the Veteran's 
representative referenced claims for increased evaluations for 
neuropathy of the upper and lower extremities and for diabetes 
mellitus.  As the Veteran did not separately initiate an 
appeal as to the August 2009 rating decision granting 
service connection and initial ratings for these 
disabilities, these matters are referred back to the 
Agency of Original Jurisdiction (AOJ) for appropriate 
action.  

The Board also notes that the chloracne and eye disorder claims 
have been subject to erroneous notification and adjudication by 
the RO.  As to those claims, a Notice of Disagreement was 
received in November 2006, a Statement of the Case was furnished 
in March 2007, and a Substantive Appeal was received in August 
2007, within one year of the November 2006 rating decision.  The 
Veteran submitted a further Notice of Disagreement in late 
November 2007.  In December 2007, the Veteran was notified that 
this Notice of Disagreement was untimely, even though the claims 
were already perfected for appeal.  In the same month, the RO 
furnished a notice letter addressing the claims on a new and 
material evidence basis under 38 C.F.R. § 3.156(a).  The claims 
were later denied in an April 2008 letter.  In September 2008, 
however, the RO notified the Veteran that the course of action 
following the November 2007 Notice of Disagreement was erroneous.  
There is accordingly no question that the Board has jurisdiction 
over the chloracne and eye disorder claims.  

The issue of entitlement to service connection for an eye 
disorder, to include as due to herbicide exposure in Vietnam, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's dermatophytosis of the feet, hands, groin, 
back, legs, abdomen, and back does not result in 40 percent of 
the entire body or more than 40 percent of exposed areas being 
affected; or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs being required 
during the past 12-month period.

2.  The Veteran's claim for service connection for chloracne, to 
include as due to herbicide exposure in Vietnam, was previously 
denied in a May 2003 Board decision on the basis that there was 
no evidence of current chloracne.

3.  The evidence received since the May 2003 Board decision does 
not establish a current and chronic chloracne diagnosis.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
dermatophytosis of the feet, hands, groin, back, legs, abdomen, 
and back have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7806 and 7813 (2010).

2.  New and material evidence has not been received to reopen a 
claim for service connection for chloracne, to include as 
secondary to herbicide exposure in Vietnam.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the increased rating claim was furnished to the 
Veteran in November 2005, prior to the issuance of the appealed 
March 2006 rating decision.  In a September 2007 letter, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter 
addressing applicable diagnostic criteria was furnished to the 
Veteran in April 2009.  All issues on appeal were most recently 
readjudicated in an August 2009 Supplemental Statement of the 
Case.  This course of corrective action ensures that there has 
been no prejudice to the Veteran resulting from any initial 
errors of notification as to this claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The procedural history involving the chloracne claim is more 
complicated.  The United States Court of Appeals for Veterans 
Claims (Court) has held, in the context of a claim to reopen on 
the basis of new and material evidence, that VA must look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes the type of evidence and information 
that would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In this case, Kent notice was included in an August 2006 notice 
letter but was initially erroneous in two respects.  First, the 
RO informed the Veteran that his claim for service connection for 
chloracne had last been denied in an unappealed June 27, 2000 
rating decision; in fact, the most recent final denial was 
instead a May 2003 Board decision.  Second, the RO did not 
explain to the Veteran the basis for the most recent final 
denial.  The Veteran was furnished a further notice letter in 
December 2007 that cited to the absence of a chloracne diagnosis 
as the basis for the prior final denial but erroneously listed 
November 2006 - the date of the appealed rating decision - as 
the most recent final denial.  That notwithstanding, the 
Veteran's representative noted in an October 2008 VA Form 646 
(Statement of Accredited Representation in Appealed Case) that 
the issue of service connection for chloracne "was previously 
addressed by the VA/BVA."  By this notation, the Veteran's 
representative has acknowledged actual knowledge of the prior 
Board denial, and the RO's failure to list this prior final 
denial in a notice letter is accordingly not prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has obtained records 
corresponding to all recent skin treatment described by the 
Veteran.  Additionally, the Veteran was afforded multiple VA 
examinations, most recently in May 2009, that fully addressed the 
symptoms and severity of his service-connected dermatophytosis.   
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the 
claim for service connection for chloracne is being denied on the 
basis that no new and material evidence has been received to 
reopen a previously denied claim, VA has no duty in this instance 
to afford the Veteran a VA examination addressing this matter.  
38 C.F.R. § 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis of the feet, hands, groin, back, legs, abdomen, 
and back

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis is 
evaluated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806).  

Under Diagnostic Code 7806, a 30 percent evaluation is assigned 
in cases of 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

In terms of scarring, the Board notes that as of October 23, 
2008, revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 23, 
2008.  Accordingly, these revisions do not apply to the present 
claim, which was received in 2005.  73 Fed. Reg. 54708 (Sept. 23. 
2008).  Rather, the Veteran's claim must be considered under the 
criteria effective as of the date of the claim.  However, this 
case does not concern disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or deep scarring associated with 
underlying soft tissue damage (Diagnostic Code 7801).  Moreover, 
the prior provisions of Diagnostic Codes 7802-7804 allowed for a 
maximum evaluation of 10 percent, and there has been no evidence 
of limitation of function of an affected part due to scarring 
under Diagnostic Code 7805.  Therefore, the Board will only 
further address this case under Diagnostic Code 7806.  

Historically, the RO granted service connection for 
dermatophytosis of the feet, groin, and right hand in a June 2000 
rating decision, in view of a May 2000 VA examination report 
relating the disability to the Veteran's period of service.  A 30 
percent evaluation was assigned as of March 1998 and is still in 
effect.  

The Board has reviewed the recent evidence of record, notably the 
VA skin examination reports from February 2006, August 2006, and 
May 2009.  These examination reports consistently show that the 
service-connected disability affects less than 40 percent of both 
the entire skin areas and the exposed skin areas.  The February 
2006 VA examination revealed tinea pedis (legs) affecting 7.2 
percent of the total body and no exposed areas, eczema (back, 
abdomen, and hands) affecting 6 percent of the total body and 15 
percent of the exposed body, tinea cruris (genitalia and legs) 
affecting 7.3 percent of the total body and no exposed areas, and 
dermatophytosis of the distal lower legs affecting 5 percent of 
the total body and no exposed areas.  The August 2006 VA 
examination revealed dermatophytosis/tinea pedis (legs) affecting 
zero percent of the exposed body and 3.6 percent of the total 
body, and eczema (back, upper extremity, and legs) affecting zero 
percent of the exposed body and 10 percent of the total body.  
The May 2009 VA examination revealed that less than 5 percent of 
exposed areas, and more than 5 percent but less than 20 percent 
of total areas, were affected.

As to medications, the Veteran's examination reports from 2006 
were entirely negative for systemic therapy, corticosteroids, and 
other immunosuppressive drugs.  During the May 2009 VA 
examination, the Veteran did mention use of Triamcinolone, a 
topical corticosteroid.  Frequency of use of this product was 
noted as "daily as needed," but duration of use in the past 
twelve months was described as "[c]onstant."  There is no 
indication of any oral medications or of any program of systemic 
therapy including Triamcinolone, and the Veteran did not specify 
that constant or near-constant use of this product was 
"required" by a doctor.  As such, the Board finds that the fact 
of very frequent use of this corticosteroid is not enough, in and 
of itself, to warrant a 60 percent evaluation at any time during 
the pendency of this appeal.  

Moreover, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran has not asserted, and the evidence does not 
otherwise suggest, that his service-connected skin disorder 
itself renders him unable to secure or follow a substantially 
gainful occupation.  This case accordingly does not raise a claim 
for a total disability rating due to individual unemployability 
resulting from service-connected disability (TDIU).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Overall, the evidence does not support an evaluation in excess of 
30 percent for dermatophytosis of the feet, hands, groin, back, 
legs, abdomen, and back, and the claim for that benefit must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Whether new and material evidence has been received to 
reopen a claim for service connection for chloracne

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or in connection with evidence previously 
included in the record, "relates to an unestablished fact 
necessary to substantiate the claim." New and material evidence 
can be "neither cumulative nor redundant" of the evidence of 
record at the time of the last prior final denial of the claim 
and must also "raise a reasonable possibility of substantiating 
the claim."  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for chloracne as due to Agent Orange exposure was denied in an 
unappealed November 1982 rating decision.  The claim was again 
denied in a December 1998 rating decision, which the Veteran 
appealed to the Board.  In a May 2003 decision, the Board denied 
the Veteran's claim on the basis that there was no competent 
evidence of record showing a current diagnosis of chloracne.  
Pertinent evidence of record at the time of the Board decision 
included service treatment records, a May 2000 RO hearing 
transcript, and a May 2000 VA examination report.  This Board 
decision is final under 38 U.S.C.A. § 7104(a).  The question for 
the Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since the 
issuance of that decision.

Evidence received since the May 2003 Board decision includes a 
private doctor's statement, dated in March 2000; VA treatment 
records, dated from May 2002 through March 2009; and VA skin 
examination reports dated in February 2006, August 2006, and May 
2009.  All of this new medical evidence, however, is entirely 
negative for a diagnosis of chloracne.

The remaining evidence submitted in support of the Veteran's 
claim consists of lay statements, beginning with his April 2006 
claim.  The Board notes that the Veteran's essential contention 
that his disability is etiologically related to Agent Orange 
exposure in service is identical to contentions of record as of 
the May 2003 Board decision, including his May 2000 hearing 
testimony.  Moreover, the Veteran has not been shown to possess 
the requisite medical training, credentials, or other expertise 
to render an opinion that his visible skin problems constitute 
chloracne, as opposed to the service-connected dermatophytosis or 
another skin disability.  See 38 C.F.R. § 3.159(a)(2); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In summary, the medical evidence received since the May 2003 
Board decision is "new," in the sense that this evidence is not 
merely duplicative of evidence of record at the time of that 
decision.  Nonetheless, the evidence which is actually "new" 
does not demonstrate a diagnosis of chloracne, which had not 
previously been established, and, as such, does not raise a 
reasonable possibility of substantiating the claim.

Consequently, VA has not received new and material evidence to 
reopen the Veteran's claim for service connection for chloracne, 
to include as due to herbicide exposure in Vietnam, and this 
appeal must be denied as to that claim.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis of the feet, hands, groin, back, legs, abdomen, 
and back is denied.

New and material evidence not having been received to reopen a 
claim for service connection for chloracne, to include as due to 
herbicide exposure in Vietnam, the appeal is denied as to this 
issue.




REMAND

As to the claim for service connection for an eye disorder, to 
include as due to herbicide exposure in Vietnam, the Board finds 
that additional notification and medical clarification is 
required.  The claims file contains a May 2009 VA eye examination 
opinion addressing the question of whether the Veteran's service-
connected type II diabetes mellitus aggravated his claimed eye 
disorder, and this opinion was referenced in an August 2009 
Supplemental Statement of the Case.  The Veteran, however, has 
never been furnished with 38 C.F.R. § 3.159(b) notice addressing 
the type of evidence needed to substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310.  Corrective notice in 
this regard is thus needed.  See Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006) (although there may be multiple theories or 
means of establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute the same claim).

The Board also questions the adequacy of the opinion included in 
the May 2009 VA eye examination report.  The examiner noted that 
it was "less likely as not" that the Veteran's cataracts were 
permanently aggravated by diabetes mellitus.  The examiner then 
noted the following as a "rationale":

Veteran has mild cataracts in both eyes.  
There are not currently visually 
significant.  Diabetes mellitus can 
contribute to the foration [sic] of 
cortical cataracts.

The Board does not find this to be an adequate rationale at all.  
The examiner merely noted the presence and minimally significant 
nature of the disability, rather than the reason it was found to 
not be etiologically linked to the service-connected type II 
diabetes mellitus.  The examiner then went on to say that type II 
diabetes mellitus can contribute to cataract formation, without 
explaining why this etiological development was not present in 
the current case.  The question of whether the Veteran's type II 
diabetes mellitus caused or permanently worsened his current eye 
disability must therefore be addressed in greater detail, either 
by the May 2009 VA examiner or another doctor.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining
 the provisions of 38 C.F.R. § 3.310 and 
the type of evidence needed to substantiate 
a claim for service connection for an eye 
disorder as secondary to his service-
connected type II diabetes mellitus.  He 
should be afforded a reasonable period of 
time in which to respond.

2.  Then, the Veteran's claims file should 
be returned to the VA doctor who conducted 
the May 2009 eye examination, or another 
qualified doctor if that examination doctor 
is not available.  Based upon the 
examination results and a claims file 
review, the doctor should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
current eye disorder was caused or 
permanently worsened by his service-
connected type II diabetes mellitus.  A 
complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten addendum.

3.  After completion of the above 
development, the issue of entitlement to 
service connection for an eye disorder, to 
include as due to herbicide exposure in 
Vietnam and as secondary to service-
connected type II diabetes mellitus, should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


